 Case 3:19-cv-02450-C Document 42 Filed 06/08/20                  Page 1 of 22 PageID 268



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF TEXAS
                               DALLAS DIVISION



LARRY HYCHE,

                            Plaintiff,                           Case No. 3:19-cv-02450
v.

EQUIFAX INFORMATION SERVICES,
LLC, EXPERIAN INFORMATION
SOLUTION, INC, TRANS UNION, LLC,
and NATIONSTAR MORTGAGE, LLC,
                                                                 Hon. Sam. R. Cummings
                            Defendants.


           PLAINTIFF LARRY HYCHE’S BRIEF IN OPPOSITION TO
      DEFENDANTS EXPERIAN INFORMATION SOLUTION, INC., EQUIFAX
          INFORMATION SERVICES LLC, AND TRANS UNION LLC’S
             MOTION FOR JUDGMENT ON THE PLEADINGS OR,
            IN THE ALTERNATIVE, TO STAY THE PROCEEDINGS

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff, Larry Hyche (“Plaintiff” or “Hyche”), by and through counsel, files this Brief

in Opposition to Defendants Experian Information Solutions, Inc. (“Experian” or “Defendant” or

“Defendants”), Equifax Information Services LLC (“Equifax” or “Defendant” or “Defendants”),

and Trans Union LLC’s (“Trans Union” or “Defendant” or “Defendants”) Motion for Judgement

on the Pleadings or, in the alternative to stay the proceeding, and respectfully requests this Court

properly deny Defendants’ motion because Plaintiff has sufficiently pleaded his claims under the

standard of a Fed. R. Civ. P. 12(c) motion.




                                                1
      Case 3:19-cv-02450-C Document 42 Filed 06/08/20                                        Page 2 of 22 PageID 269




                                                 TABLE OF CONTENTS
I.       SUMMARY .................................................................................................................5
II.      STANDARD UNDER FED. R. CIV. P. 12(c) ...........................................................7
III.     ARGUMENTS AND AUTHORITIES......................................................................8
           a. Plaintiff’s Credit Reports were Incomplete and Misleading, and by Either
              Measure Inaccurate Regarding the Nationstar Mortgage Account

                                 1. Plaintiff’s reports were inaccurate regarding Plaintiff’s §
                                    1681e(b) claims against the CRA Defendants for the Nationstar
                                    mortgage account.
                                 2. Plaintiff’s reports were inaccurate regarding Plaintiff’s § 1681i(a)
                                    claims against the CRA Defendants for the Nationstar mortgage
                                    account and the CRA Defendants failed to perform a
                                    “reasonable” investigation.

                                a. The reasonableness of the CRA’s investigation is a question
                                   properly left for the trier of fact.
           b. Plaintiff has Pled Sufficient Allegations that he was Extensively Injured by
              Defendants’ Willful Acts and Omissions, and therefore, Defendants Motion
              Should Be Denied

                                 1. Plaintiff has pled the elements of a willful violation of § 1681e(b).
                                 2. Plaintiff has pled the elements of a willful violation of § 1681i.

IV.      PRAYER ......................................................................................................................21




                                                                    2
   Case 3:19-cv-02450-C Document 42 Filed 06/08/20                                     Page 3 of 22 PageID 270



Cases
Ashcroft v. Iqbal, 556 U.S. 662 (2009) .....................................................................................8

Bell Atl., Corp. v. Twombly, 550 U.S. 544 (2007) ....................................................................8

Bryant v. TRW, Inc., 689 F.2d 72 (6th Cir. 1982) .....................................................................16

Clements v. Trans Union, LLC, 2018 U.S. Dist. LEXIS 160931 (S.D. Tex. 2018) .................14

Collins v. Morgan Stanley Dean Witter, 224 F.3d 496 (5th Cir. 2000) ....................................8

Cortez v. Trans Union, L.L.C., 617 F.3d 688 (3d Cir. 2010) ...................................................17

Cushman v. TransUnion Corp., 115 F.3d 220 (3rd Cir. 1997) .................................................16

Diprinzio v. MBNA Am. Bank, 2005 WL 2039175 (E.D. Pa. Aug. 24, 2005) ..........................13

Doe v. Sterling Infosystems, Inc., 2015 U.S. Dist. LEXIS 188913 ………………………… 11
Geoffrion v. Nationstar Mortg. LLC, 182 F. Supp. 3d 648 (E.D. Tex. 2016)……………….10, 14

Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159 (4th Cir. 2016).............................................8

Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147 (9th Cir. 2009)……………………. 10, 11

Guidry v. American Public Life Insurance, Co., 512 F.3d 177 (5th Cir. 2007) .......................7

Henson v. CSC Credit Services, 29 F.3d 280 (7th Cir.)............................................................17

In re Katrina Canal Breaches Litig., 496 F.3d 191 (5th Cir. 2007) .........................................8

Jones v. Greninger, 188 F.3d 322 (5th Cir. 1999) ....................................................................8

Kilpakis v. JPMorgan Chase Fin. Co., L.L.C., 229 F. Supp. 3d 133 (E.D.N.Y. 2017) ............12

Koropoulos v. Credit Bureau, Inc. 734 F.2d 37 (D.C. Cir. 1984)……………………… 9, 10, 12

Lazarre v. JPMorgan Chase Bank, N.A., 780 F.Supp.2d 1330 (S.D. Fla. 2011) .....................16

Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464 (5th Cir. 2004).........8

McDonald v. OnPoint Cmty. Credit Union, 2018 WL 2306681 (D. Or. Feb. 8, 2018) ...........11

Morris v. Credit Bureau of Cincinnati, 563 F. Supp. 962 (S.D. Ohio 1983) ...........................9

Pinner v. Schmidt, 805 F.2d 1258 (5th Cir. 1986) ....................................................................9, 15

Robinson v. EMC Mortg. Corp., 2013 WL 1245863 (N.D. Tex. Mar. 26, 2013) ....................17

Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47 (2007) .................................................... 17, 20, 21, 16

                                                                3
   Case 3:19-cv-02450-C Document 42 Filed 06/08/20                                             Page 4 of 22 PageID 271



Sapia v. Regency Motors, 276 F.3d 747 (5th Cir. 2002) ..........................................................18

Seamans v. Temple University 744 F.3d 853 (3d Cir. Pa. 2014) .............................................17

Sepulvado v. CSC Credit Serv., 158 F.3d 890 (5th Cir. 1998) ......................................... 9, 11, 15

Shaunfield v. Experian Info. Solutions, Inc., 991 F. Supp. 2d 786 (N.D. Tex. 2014) ..............12

Washington v. CSC Credit Servs., 199 F.3d 263 (5th Cir. 2000) .............................................9

Wenning v. On-Site Manager, Inc., 2016 WL 3538379 (S.D.N.Y. June 22, 2016) .................12

Wharram v. Credit Services Inc., 2004 WL 1052970 (D. Minn. Mar. 12, 2004) ..................12, 18

Wilson v. CARCO Grp., Inc., 518 F.3d 40 (D.C. Cir. 2008) ....................................................9

Wright v. Experian Info. Solutions, Inc., 805 F.3d 1232 (10th Cir. 2015) ...............................16

Statutes
15 U.S.C. § 1681 ......................................................................................................................5

15 U.S.C. § 1681a(g) ................................................................................................................14

15 U.S.C. § 1681i.................................................................................................. 14, 15, 16, 17, 19

15 U.S.C. § 1681e(b) ..........................................................................................................18, 19,
14

Rules
FED. R. CIV. P. 12(b)(6) ..........................................................................................................7

FED. R. CIV. P. 12(c) ...............................................................................................................7

Other Authorities
16 C.F.R. § 602.1(c)(3)(xviii) ...................................................................................................13

Cook, FTC Informal Staff Opinion Letter (Apr. 22, 1977) .......................................................16

Webster’s Third New Int’l Dictionary 1189 (1981) .................................................................16




                                                                      4
    Case 3:19-cv-02450-C Document 42 Filed 06/08/20                Page 5 of 22 PageID 272



                                           I.        SUMMARY

       Through the allegations listed in Plaintiff’s Complaint, Plaintiff Larry Hyche has pled a

claim for which relief can be granted under the Fair Credit Reporting Act (“FCRA”). In September

2005, Plaintiff secured a mortgage for his home at 1000 S. Aberdeen St., Chicago, IL 50543 with

Citibank, N.A.1 In 2006, Plaintiff refinanced this mortgage with HomEq Servicing Corporation.2

On November 21, 2008, Plaintiff filed for Chapter 7 Bankruptcy; included in his debts to be

discharged, Plaintiff listed the Nationstar mortgage account.3 Plaintiff was discharged from his

Bankruptcy in March 2009.4 Sometime in 2009, Plaintiff’s mortgage account was consigned,

placed, sold, assigned or otherwise transferred to Defendant Nationstar for collection. Plaintiff

continued to make timely payments to Defendant Nationstar thereafter and remained in the home.5

On or about December 2015, Plaintiff and Defendant Nationstar entered into a Loan Modification

Agreement on the mortgage account; that Agreement was executed in February 2016 and Plaintiff

has continued to make timely payments since that time.6

       From May – June 2019, Plaintiff received a copy of his credit report from each Defendant

Credit Reporting Agency (collectively the “CRAs”), where he discovered that none of the

Defendants were reporting the Nationstar Mortgage account.7 This was incorrect because the loan

was revitalized in November of 2015 with the parties’ loan modification agreement, Plaintiff had

been making payments since that time, and the account should have been reporting accurately on



1
  See ECF Doc. 1 at ¶ 10.
2
  See ECF Doc. 1 at ¶ 11.
3
  See ECF Doc. 1 at ¶ 13.
4
  See ECF Doc. 1 at ¶ 14.
5
  See ECF Doc. 1 at ¶ 12.
6
  See ECF Doc. 1 at ¶ 15; see also Id. at ¶ 16 (Exhibit A, Plaintiff’s Payment History).
7
  See ECF Doc. 1 at ¶¶ 18 – 24.
                                                 5
    Case 3:19-cv-02450-C Document 42 Filed 06/08/20                 Page 6 of 22 PageID 273



his credit report. On or about June 10, 2019, Plaintiff disputed his credit report with the CRAs and

Nationstar and requested each conduct a reasonable investigation into the accuracy of his

Nationstar Mortgage not reporting on his credit report.8 Plaintiff’s letter specifically stated:

       "My Mr. Cooper Mortgage Account is not showing up on my credit report. This is

       inaccurate, and it needs to be added to my consumer file. Please note, this account

       used to be reporting on my consumer file, and it should be again. Please see the

       attached documents showing proof of my mortgage and statements showing proof

       of my payments."9

       One by one, the Defendant CRAs responded to Plaintiff and failed to correct the Nationstar

Mortgage inaccuracy not appearing on Plaintiff’s credit report. Specifically, Equifax responded to

Plaintiff on or about June 17, 2019, and indicated “the disputed item is not currently reporting on

your credit file.”10 Experian replied to Plaintiff’s dispute on two occasions. The first, on June 21,

2019, indicated that Experian could not honor Plaintiff’s “request to place credit information into

[his] credit report” because Experian “would be unable to verify or maintain [Plaintiff’s provided]

data.”11 Experian replied again on or about July 16, 2019, and indicated it was unable to place

credit information on into Plaintiff’s credit report.12 Trans Union sent a letter to Plaintiff on June

18, 2019, which simply provided Plaintiff’s credit report and instructions on how to dispute

inaccurate information; there was no attempt to respond to Plaintiff’s June 10, 2019 dispute.13

       On or about June 18, 2019, Defendant Nationstar responded to Plaintiff’s dispute and


8
  See ECF Doc. 1 at ¶ 25.
9
  See (Pl’s Exhibit 1, Dispute Letters to the CRAs).
10
   See ECF Doc. 1 at ¶¶ 26 – 30; see also (Exhibit C, Equifax’s June 17, 2019 Response Letter).
11
   See ECF Doc. 1 at ¶ 35.
12
   See ECF Doc. 1 at ¶¶ 35 – 37.
13
   See ECF Doc. 1 at ¶¶ 38 – 39
                                                  6
     Case 3:19-cv-02450-C Document 42 Filed 06/08/20                 Page 7 of 22 PageID 274



indicated that due to Plaintiff’s Chapter 7 Bankruptcy discharge on March 10, 2009, it was unable

to report Plaintiff’s monthly installments to the credit reporting agencies as he was no longer liable

for the debt.14 Defendant Nationstar’s June 18, 2019 letter failed to address Plaintiff’s 2015 loan

modification or consistent payments since that time.15

         Plaintiff clearly provided a comprehensible dispute with documentation that provided

sufficient information for Defendants to verify that Plaintiff’s Nationstar Mortgage account was

active and timely paid since the parties’ loan modification in 2015. Defendants failed to lawfully

reinvestigate his accounts per their duties under the FCRA. Due to the Defendants’ action and

inaction in violation of their duties under the FCRA, Plaintiff Hyche has been had issues securing

auto-loans and credit cards, has been deterred from further attempts to secure a variety of credit,

and has felt injury to his reputation, humiliation at credit denials, and a cloud of emotional distress.

Left with no other choice, Plaintiff has filed this lawsuit against the CRA Defendants and

Nationstar Mortgage LLC to seek recourse.

                           II.      STANDARD UNDER FED. R. CIV. P. 12(c)

         Rule 12(c) motions for judgment on the pleadings use a standard that is identical to that

for a Rule 12(b)(6) motion to dismiss for failure to state a claim. Guidry v. American Public Life

Insurance, Co., 512 F.3d 177, 180 (5th Cir. 2007). When deciding a motion to dismiss, the “court

accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.”

Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)

(quoting Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)). To survive a motion to dismiss,




14
     See ECF Doc. 1 at ¶¶ 44 – 46
15
     Id.
                                                   7
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                    Page 8 of 22 PageID 275



“the plaintiff must plead enough facts to state a claim to relief that is plausible on its fact.” In re

Katrina Canal Breaches Litig., 496 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Factual allegations must be enough to raise a right to relief

above the speculative level.” Id. (quoting Twombly, 550 U.S. at 555).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). However, a “formulaic recitation of the elements of

a cause of action will not do.” Twombly, 550 U.S. at 555. In addition, “the court has discretion in

determining whether legal conclusions stated as ‘factual allegations’ in the complaint are to be

accepted as true.” Id. at 570. When the well-pleaded facts are viewed in this light, dismissal is

proper only where the plaintiff can prove no set of facts that would entitle him to relief. Id. at 553.

       Additionally, a court may consider documents that are “explicitly incorporated into the

complaint by reference and those attached to the complaint as exhibits….” Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016); see also Collins v. Morgan Stanley Dean Witter,

224 F.3d 496, 498-99 (5th Cir. 2000).

                            III.    ARGUMENTS AND AUTHORITIES
       Plaintiff Hyche filed this lawsuit against the Defendant CRAs because they violated his

rights under the FCRA, specifically violating §§1681e(b) and 1681i. The CRA Defendants’

primary contention is that the FCRA does not impose an affirmative duty to report certain

tradelines, nor does it require them to reinvestigate information not contained in Plaintiff’s files.

For those two reasons, Defendants conclude that Plaintiff has failed to plead a viable claim under

the FCRA because the disputed information does not appear on Plaintiff’s credit report.

Defendants’ swift conclusion is incorrect and amounts to the assertion they are not required to do

                                                   8
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                   Page 9 of 22 PageID 276



anything when asked to do verify and/or reinvestigate the accuracy of missing information on a

consumer’s credit report. For the reasons addressed below, Plaintiff has put forth sufficient

allegations which would entitle him to relief under the FCRA. Accordingly, Plaintiff respectfully

asks this Court to deny the CRA Defendants’ motion for judgment on the pleadings.

       I. Plaintiff’s Credit Reports were Incomplete and Misleading, and by Either
          Measure Inaccurate Regarding the Nationstar Mortgage Account

               a. Plaintiff’s reports were inaccurate regarding Plaintiff’s § 1681e(b) claims
                  against the CRA Defendants for the Nationstar mortgage account.

       To successfully plead a case under § 1681e(b), a plaintiff must plead that the credit report

was inaccurate. See Washington v. CSC Credit Servs., 199 F.3d 263, 267 n. 3 (5th Cir. 2000); see

also Morris v. Credit Bureau of Cincinnati, 563 F. Supp. 962, 967 (S.D. Ohio 1983) (“In order to

recover in this action plaintiff must prove . . . Defendant reported inaccurate information about the

plaintiff”). Plaintiff has pled sufficient facts to support a claim that Plaintiff’s credit report was

inaccurate regarding his Nationstar mortgage account and thus has fulfilled this element.

       FCRA at § 1681e(b) “imposes a duty of reasonable care in the preparation of a consumer

report.” Pinner v. Schmidt, 805 F.2d 1258, 1262 (5th Cir. 1986). The Fifth Circuit has recognized

that a “credit entry may be ‘inaccurate’ within the meaning of the statute either because it is

patently incorrect, or because it is misleading in such a way and to such an extent that it can be

expected to adversely affect credit decisions.” Sepulvado v. CSC Credit Servs., Inc., 158 F.3d 890,

895 (5th Cir. 1998); see also Koropoulos v. Credit Bureau, Inc., 734 F.2d 37, 40 (D.C. Cir. 1984);

Wilson v. CARCO Grp., Inc., 518 F.3d 40, 42 (D.C. Cir. 2008). In other words, a credit report may

be technically accurate, but still misleading in such a way that it can have an adverse credit effect.

Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1162 (9th Cir. 2009); see also Koropoulos,

734 F.2d at 40 (“Congress did not limit the Act’s mandate to reasonable procedures to assure only


                                                  9
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                 Page 10 of 22 PageID 277



technical accuracy; to the contrary, the Act requires reasonable procedures to assure ‘maximum

accuracy’. . . [c]ertainly reports containing factually correct information that nonetheless mislead

their readers are neither maximally accurate nor fair to the consumer who is the subject of the

reports”).

       An omission of credit information that would mislead in such a way that it would

negatively affect credit decisions—like failing to report Plaintiff’s Mortgage account—is

considered incomplete and misleading. The Fair Credit Reporting Act was enacted to impose the

requirement “that consumer reporting agencies adopt reasonable procedures for meeting the needs

of commerce for consumer credit, personnel, insurance, and other information in a manner which

is fair and equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and

proper utilization of such information.” 15 U.S.C. § 1681(b) (emphasis added). Further, in reading

the FCRA’s requirement that agencies ensure the completeness of credit reports, courts are also

required to interpret the FCRA liberally. See Geoffrion v. Nationstar Mortg. LLC, 182 F. Supp. 3d

648, 664 (E.D. Tex. 2016) (“[C]ourts construe remedial consumer-protection statutes liberally in

order to best serve Congress’ intent.”) (Internal citations omitted)). Thus, Defendants’ argument

that there is no affirmative duty to report information in a consumer’s credit report, where the law

requires that information be reported in a consumer’s credit report or it is incomplete and

inaccurate, is wholly inconsistent with the central purpose of the FCRA. Indeed, Congress

addressed incomplete credit reports during the FCRA’s drafting as a distinct type of inaccuracy

separate and apart from false or misleading information. See Koropoulos,734 F.2d at 40

(Congressmen often used the words “accuracy” and “completeness” interchangeably during the

congressional debates and hearings). Similarly, in Sepulvado, the Fifth Circuit made a clear

distinction between an inaccurate credit report and an incomplete report. 158 F.3d at 895. The



                                                10
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                  Page 11 of 22 PageID 278



Sepulvado court held that the report “may have been incomplete, but it was not, as the district court

found, facially misleading or inaccurate when prepared.” Id. In this holding, however, the

Sepulvado court created a theory of liability based on incompleteness. Id. (“a truly extraordinary

case would [even] justify liability on an incomplete, but not misleading, credit report.”). Thus,

while liability based on incompleteness without being misleading may be actionable,

incompleteness that is also misleading clearly creates liability under Sepulvado. Id.

       Sepulvado and the present matter track with cases in other circuits. In Doe v. Sterling

Infosystems, Inc., for example, the court also made clear that “a report missing pertinent

information can be reasonably classified as both ‘incomplete’ (it is missing information) and

‘inaccurate’ (the missing information undermines its full accuracy).” 2015 U.S. Dist. LEXIS

188913, at *17 (C.D. Cal. Dec. 21, 2015). In the same way that a furnisher is held liable for failing

to mark that an account is disputed because it is misleading, an omission of an entire credit entry

is similarly misleading and much more impactful. See Gorman, 584 F.3d at 1163 (“such a rule . .

. contravenes the purpose of the FCRA, to protect against ‘un-fair credit reporting methods”).

       Contrary to Defendants’ assertion, Courts have allowed claims where plaintiffs allege that

information was materially misleading because it was incomplete; for instance, in McDonald v.

OnPoint Cmty. Credit Union, the court denied the defendant’s summary judgment motion as the

FCRA allows for claims when a plaintiff alleged that “information was materially misleading

because it was incomplete”. 2018 WL 2306681, at *7 (D. Or. Feb. 8, 2018). Here, Plaintiff’s credit

reports only told part of the story in a materially misleading way: they portrayed a consumer with

limited credit history and no mortgage, in direct contradiction of the truth laid out by the parties’

loan modification agreement. See Kilpakis v. JPMorgan Chase Fin. Co., L.L.C., 229 F. Supp. 3d

133, 142 (E.D.N.Y. 2017) (“information [that] told only part of the story” could be materially


                                                 11
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                   Page 12 of 22 PageID 279



misleading); see also Wenning v. On-Site Manager, Inc., 2016 WL 3538379, at *12, n.18

(S.D.N.Y. June 22, 2016) (omission of mitigating information could be materially misleading).

       Central to the issue before the Court, however, whether an omission renders a report

inaccurate depends on whether the absence renders the report materially misleading. See

Koropoulos, 734 F.2d at 45 (completeness required when information “so fundamental to the

message the credit report conveys that it is reasonable to place a burden on the credit reporting

agency to report” it). Plaintiff Hyche alleged in his complaint that his Nationstar Mortgage account

was modified by agreement and continued to make payments since that time. The Nationstar

Mortgage account should have been reporting on Plaintiff’s credit report, reporting as “Current”

and “Paid and/or Pays as agreed.” Defendants’ omission of Plaintiff’s account was material and

misleading, and courts have found under similar circumstances, such a failure to report certain

information causes a consumer’s credit report to be inaccurate. See Shaunfield v. Experian Info.

Solutions, Inc., 991 F. Supp. 2d 786 (N.D. Tex. 2014) (court held that when a consumer report

erroneously showed the consumer had “no” or “limited credit history,” it raised a reasonable

inference that the CRA reported inaccurate information about the consumer); see also Wharram

v. Credit Services Inc., 02-CV-4853 (MJD/JGL), 2004 WL 1052970 (D. Minn. Mar. 12, 2004)

(“Deleting the entire tradeline did not assure the maximum possible accuracy of information

relating to [Plaintiff] because it failed to convey the positive credit history [Plaintiff] established

with [mortgagee bank] prior to the instant dispute. Maximum accuracy, under the statute, applies

equally to favorable information as it does to unfavorable information.”).

       Particularly, given the FCRA’s mandate to “assure the maximum accuracy possible,” the

CRAs were bound when Plaintiff provided them documentation showing that he had an existing

Nationstar Mortgage account and was current on its payments. The accuracy of consumer


                                                  12
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                   Page 13 of 22 PageID 280



reporting is not measured by consistency with a creditor’s own internal records, but instead must

be assessed by the true status of a debt. See, e.g., Diprinzio v. MBNA Am. Bank, 2005 WL 2039175

(E.D. Aug. 24, 2005). Here, the true status of Plaintiff’s Nationstar mortgage account was that it

was modified by agreement—and active.

       Defendants’ argument that a reporting agency is not required to affirmatively add credit

data to a report depicts an overly broad view of Plaintiff’s argument, let alone his dispute. Plaintiff

is not advocating that a CRA has an affirmative duty to report all information concerning a

consumer. It is Plaintiff’s position, consistent with the FCRA, that when a credit reporting agency

is provided with specific information by a consumer in his or her dispute to verify that existing

information should be reporting on their credit report, and the agency refuses to do so, then the

report is materially incomplete and misleading.

       Defendants argue that they cannot possibly report everything about every consumer, and

therefore Plaintiff does not state a claim for which relief can be granted. This case is not so broad;

the information in dispute is Plaintiff’s Nationstar Mortgage account, which Plaintiff provided

information, and possibly Nationstar itself, that the account existed and was modified and current.

However, the Defendants’ nevertheless chose to not consider Plaintiff’s information and not

conduct a reasonable investigation into the accuracy of Plaintiff’s credit report. In this instance,

Defendants are believed to have previously included the account reported by Nationstar or the

Mortgage Account’s prior lender on prior credit reports, and then took the affirmative step to

remove it. Thereafter, despite being told that the account existed and should have been reporting,

the CRA Defendants refused to reinvestigate its accuracy. It must follow that the CRA Defendants

are not ensuring the maximum possible accuracy within their credit reports, as is required by §

1681e(b). There can be no dispute that a credit report does not meet the standard of maximum

                                                  13
     Case 3:19-cv-02450-C Document 42 Filed 06/08/20                Page 14 of 22 PageID 281



possible accuracy when an item that is being reported to a credit reporting agency is willfully

suppressed from the consumer’s report. This is exactly the type of conduct that the FCRA was

enacted to prevent. To ensure the law operates to properly protect consumers, the Court should

abide by a “broad interpretation” of the FCRA16; any ruling to the contrary would be unjust.

Therefore, the reports were inaccurate, and Plaintiff has sufficiently alleged a claim under §

1681e(b) for the Nationstar mortgage account.


                 b. Plaintiff’s reports were inaccurate regarding Plaintiff’s § 1681i(a) claims
                    against the CRA Defendants for the Nationstar mortgage account and the
                    CRA Defendants failed to perform a “reasonable” investigation.

          Because Plaintiff has sufficiently alleged an inaccuracy on his credit report, and therefor

established a duty for the CRAs to investigate, Plaintiff has also pled a sufficient claim that the

CRAs failed to perform a reasonable investigation. The plain language of the FCRA statute

requires a reasonable investigation “if the completeness or accuracy of any item of information

contained in a consumer’s file at a consumer reporting agency is disputed.” 15 U.S.C. §

1681i(a)(1)(A) (emphasis added). Texas courts have clarified that “there is a sharp distinction

between a credit file and a credit report.” Clements v. Trans Union, LLC, 2018 U.S. Dist. LEXIS

160931 (S.D. Tex. 2018). A credit file contains “all the information on that consumer recorded

and retained by a consumer reporting agency regardless of how that information is stored”. 15

U.S.C. § 1681a(g). As stated above, Plaintiff’s account, although not reported on his credit report,

was clearly relayed to the CRAs by means of Plaintiff’s bankruptcy records, Plaintiff himself, and

possibly even Nationstar, and therefore was contained in Plaintiff’s consumer file.

          The account was further confirmed by information provided in Plaintiff’s dispute,




16
     See Geoffrion, 182 F. Supp. at 664.
                                                  14
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                  Page 15 of 22 PageID 282



including information regarding Plaintiff’s modified mortgage with Nationstar. Section 1681i

applies insomuch as the account itself was maintained in the CRA Defendants’ consumer files on

Plaintiff obligating them to reasonably reinvestigate the account when Plaintiff disputed it.

Accordingly, the CRA Defendants’ failure to reasonably reinvestigate Plaintiff’s dispute

pertaining to the Nationstar mortgage account—for, had they reasonably investigated they would

clearly have placed the information in their files within the credit reports—results in viable claims

against CRA Defendants regardless of the accuracy of the credit report.

       Plaintiff has sufficiently alleged he suffers from inaccurate credit reports. As stated above,

a credit report is “inaccurate” within the meaning of the FCRA if “it is patently incorrect,” or “is

misleading in such a way and to such an extent that it can be expected to adversely affect credit

decisions.” Sepulvado, 158 F.3d at 895 (citing Pinner, 805 F.2d at 1262). As Plaintiff has

established, the reports were misleading in such a way that it negatively affected him in attaining

new credit. Thus, Plaintiff has successfully pled enough facts to support a claim under §

1681i(a)(1)(A) against CRA Defendants, particularly under the minimum threshold required to

overcome a 12(c) motion to dismiss

               i. The reasonableness of the CRA’s investigation is a question properly left for
                  the trier of fact.

       If a consumer conveys to a CRA a dispute over the completeness or accuracy of any item

of information in the consumer’s file, the CRA must delete the disputed information or conduct a

reinvestigation. 15 U.S.C. § 1681i(a). The FCRA also provides a right of reinvestigation where

the consumer disputes the “completeness or accuracy” of any item in a file. Id. Importantly, if the

consumer provides written documents to the CRA that verify the incompleteness of a report, and

the CRA refuses to enter that information, an FTC staff opinion letter suggests this denial would

put the CRA in willful violation of the FCRA’s reinvestigation requirement. See Cook, FTC

                                                 15
     Case 3:19-cv-02450-C Document 42 Filed 06/08/20              Page 16 of 22 PageID 283



Informal Staff Opinion Letter (Apr. 22, 1977) (written documents confirming that debts discharged

in bankruptcy were subsequently reaffirmed and paid). Plaintiff’s complaint alleges that Equifax,

Experian, and Trans Union violated 15 U.S.C. § 1681i(a) because, among other reasons, they

failed to review all relevant information—thus rendering their investigations unreasonable.17

          Furthermore, the responses Plaintiff received from the CRAs suggest that the CRAs failed

to perform beyond the most perfunctory “investigation” at all. See Bryant v. TRW, Inc., 689 F.2d

72, 78-79 (6th Cir. 1982) (brief contact with furnisher of credit that incorrectly confirmed

inaccurate reporting was not a reasonable investigation); Lazarre v. JPMorgan Chase Bank, N.A.,

780 F.Supp.2d 1330, 1334-1335 (S.D. Fla. 2011) (cursory investigation resulting in “vague and

unclear” responses to consumer’s disputes was sufficient to state an FCRA claim). An

“investigation” is defined in the dictionary as a “detailed inquiry or systematic examination.” See

“Investigation,” WEBSTER’S THIRD NEW INT’L DICTIONARY, 1189 (1981) (defining

“investigation” as “a searching inquiry”). The plain meaning of “investigation” clearly requires

some degree of careful inquiry. Wright v. Experian Info. Solutions, Inc., 805 F.3d 1232, 1242 (10th

Cir. 2015) (“reasonable reinvestigation requires more than ‘making only a cursory investigation’”)

(emphasis added).

          Once the CRAs received Plaintiff’s disputes, they were each required to engage in a

targeted and thorough investigation, and clearly no procedures for such an investigation were

followed here. See Cushman v. TransUnion Corp., 115 F.3d 220, 225 (3rd Cir. 1997) quoting

Henson v. CSC Credit Services, 29 F.3d 280, 287 (7th Cir.) (agencies are required, in certain

circumstances, to confirm the veracity of their source’s information). Furthermore, courts have

held credit reporting agencies must look beyond information furnished to them when it is



17
     See ECF Doc. 1 at ¶¶ 28, 33, 38.
                                                 16
     Case 3:19-cv-02450-C Document 42 Filed 06/08/20               Page 17 of 22 PageID 284



inconsistent with the credit reporting agency’s own records, contains a facial inaccuracy, or comes

from an unreliable source. See Cortez v. Trans Union, LLC, 617 F.3d 688, 708-11 (3d Cir. 2010).

If a complete review was performed, each CRA would have inevitably concluded the Nationstar

account existed, was reflected in Plaintiff’s consumer file, and that the report should be modified

such that it would be complete instead of misleading and incomplete.

         Ultimately, Equifax, Experian, and Trans Union’s investigations/reinvestigations were

required to be “reasonable.” 15 U.S.C. § 1681i(a), amended by Pub. L. No. 108-159, § 317 (2003);

16 C.F.R. § 602.1(c)(3)(xviii). It is therefore sensible to assume that the investigations lacked any

modicum of careful inquiry because: (1) the CRAs failed to review the information provided, (2)

failed to look beyond the information provided, (3) failed to contact the furnisher (Nationstar),

and (4) provided cursory responses. Given this cascade of failures of investigation, policy, and

procedure18, at the very least a reasonable trier of fact could find each of their “investigations”

unreasonable. See Seamans v. Temple Univ., 744 F.3d 853, 864-865 (3d Cir. 2014); Robinson v.

EMC Mortg. Corp., 2013 WL 1245863, at *8 (N.D. Tex. Mar. 26, 2013).

         Given that, and further in-depth factual arguments aside, Plaintiff emphasizes that the

question of reasonableness of a CRA’s investigation is properly left to the jury. See Seamans, 744

F.3d at 864-865; Robinson, 2013 WL 1245863, at *8. Because Plaintiff has sufficiently pled that

there was an inaccuracy on his credit reports pertaining to the Nationstar mortgage account and

has sufficiently pled facts that could lead reasonable minds to conclude each CRA’s

reinvestigation was unreasonable, the Court should deny Defendant’s motion to dismiss regarding

Plaintiff’s § 1681i claims and permit these arguments to be heard where most appropriate—with

a trier of fact.



18
     See ECF Doc. 1 at ¶ 35. (Trans Union’s Response Attached to Complaint as Exhibit G).
                                                 17
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                  Page 18 of 22 PageID 285



II.    Plaintiff has Pled Sufficient Allegations that he was Extensively Injured by
       Defendants’ Willful Acts and Omissions, and therefore, Defendants Motion Should
       Be Denied

       Defendants argue that Plaintiff has not pled elements of a willfulness claim as set out by

the Court in Safeco Ins. Co. of Am. v. Burr. 551 U.S. 47 (2007). Safeco showed that a “willful”

violation under the FCRA includes a knowing or intentional violation of a standard or reckless

disregard of the law. Id. at 60. A mere violation of the law is insufficient. Sapia v. Regency Motors,

276 F.3d 747 (5th Cir. 2002). However, a company subject to the FCRA acts in reckless disregard

if its action is not only (1) a violation under a reasonable reading of the statute’s terms, but also

(2) shows that the company ran a risk of violating the law substantially greater than the risk

associated with a reading that was merely careless. See Safeco Ins. Co., 551 U.S. at 60-62.

               a. Plaintiff has pled the elements of a willful violation of § 1681e(b).

       The CRA Defendants’ main arguments are that Plaintiff has no cause of action pursuant to

the FCRA 15 U.S.C. § 1681e(b) regarding information not appearing on his consumer report. This

argument misses the mark as it pertains to the Nationstar mortgage account as discussed above.

(Supra, Sections A). Furthermore, the plain language of the statute suggests otherwise. The statute

states, "[w]henever a consumer reporting agency prepares a consumer report it shall follow

reasonable procedures to assure the maximum possible accuracy of information concerning the

individual about whom the report relates." 15 U.S.C. § 1681e(b) (emphasis added). The CRA

Defendants’ actions of deleting/removing/omitting the entire Nationstar mortgage account did not

assure the maximum possible accuracy of information relating to Plaintiff, it instead

mischaracterizes it. Defendants’ actions resulted in a failure to convey the positive credit history

Plaintiff established with Nationstar before or after the mortgage was modified, a credit history

which must necessarily be reported considering Plaintiff providing information for which the

Defendants could verify his account was active and current. See Wharram, 2004 WL 1052970.
                                                 18
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                    Page 19 of 22 PageID 286



(“Maximum accuracy, under the FCRA statute, applies equally to favorable information as it does

to unfavorable information. The Congressional intent underlying 15 U.S.C. § 1681e(b) is clear,

which is to ‘require consumer reporting agencies to adopt reasonable procedures for meeting the

needs of commerce for consumer credit, personnel, insurance, and other information in a

manner which is fair and equitable to the consumer, with regard to the confidentiality, accuracy,

relevancy, and proper utilization of such information .... 15 U.S.C. § 1681(b) (emphasis added).’”).

       By not reporting the entire Nationstar mortgage account tradeline, even after being

provided detailed information to assist them in an investigation, the CRA Defendants willfully did

not assure maximum possible accuracy of information relating to Plaintiff because they willfully

failed to convey the positive credit history he established with his primary mortgage account. By

not considering the information being provided to them and failing to provide any details in their

responses to indicate how they came to their outcomes, Defendants willfully chose to verify, or

willfully chose to not investigate, incorrect information on Plaintiff’s credit report.

               b. Plaintiff has pled the elements of a willful violation of § 1681i.

       Plaintiff pled facts that, taken as true and with inferences made in the best light for Plaintiff,

meet the requirements for a willfulness claim regarding the CRA Defendants’ violation of § 1681i.

This section of the FCRA creates a duty for CRAs to reinvestigate information that is disputed by

a consumer. 15 U.S.C. § 1681i. Not only should Defendants understand their duty to reinvestigate

a consumer’s credit file when prompted by a dispute as the primary entities being regulated under

the FCRA, given that Plaintiff flagged his dispute as being under the FCRA, an inference can

readily be drawn that the CRA Defendants were aware of its duties. Plaintiff further alleges that

the CRA Defendants’ responses were merely statements that the item was not in his consumer

files; these responses did not evidence any process or procedure followed to ensure maximum



                                                  19
     Case 3:19-cv-02450-C Document 42 Filed 06/08/20               Page 20 of 22 PageID 287



accuracy, and utterly failed to reflect a true reinvestigation of Plaintiff’s disputed Nationstar

mortgage account information.

          These allegations contained in Plaintiff’s complaint satisfy the requirement for the first

element of a willfulness claim: that a violation is made under a reasonable reading of the statute’s

terms. See Safeco Ins. Co., 551 U.S. at 60-62. Despite reasonableness generally being a question

for a trier of fact, allegations that the CRA Defendants violated § 1681i—which requires a true

reinvestigation—by performing perfunctory, inadequate reinvestigations,19 if at all, would alone

be a violation under any reading of the statute’s terms.

          As to the second element—that the company ran a risk of violating the law substantially

greater than the risk associated with a reading that was merely careless20—Plaintiff has again met

his minimal burden in pleading the necessary facts. By alleging facts that support that the CRA

Defendants did not reasonably reinvestigate Plaintiff’s disputed information despite being

provided information to verify Plaintiff’s Nationstar Mortgage account should have been reporting

and aware of the duty under the FCRA conduct a reasonable reinvestigation, it is readily inferred

that the CRA Defendants’ conduct led a far greater risk of violating the FCRA rather than being

merely careless.

          Each CRA Defendant clearly violated § 1681i. As discussed above (Supra, Section A.b.i.),

the CRAs are alleged to have performed unreasonable investigations for many reasons. Simply

put, the CRAs total failure to review or look past the documentation provided, contact the

furnisher, or even provide anything but the most cursory responses are clear evidence that the

CRAs willfully disregarded Plaintiff’s rights and their duties under § 1681i. These types of conduct




19
     As evidenced and described supra in Section A.b.i.
20
     See Safeco Ins. Co., 551 U.S. at 60-62.
                                                  20
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                   Page 21 of 22 PageID 288



does not result from carelessness—it required willful decision-making. Thus, these actions meet

the requirements for the elements of a willfulness claim. See Safeco Ins. Co., 551 U.S. at 60-62.

       Accordingly, because Plaintiff has sufficiently pled the facts necessary to bring a

willfulness claim under § 1681i, the CRA Defendants’ motion for judgment on the pleadings

pursuant to Fed. R. Civ. P. 12(c) should be denied.

                                         I.      PRAYER

        For these reasons, Plaintiff Larry Hyche respectfully requests that this Court deny

Defendants’ Joint Motion for Judgment on the Pleadings, or in the alternative to Stay the

Proceeding, because Plaintiff has sufficiently pleaded his claims, and grant such other and further

relief, in law or equity, to which Plaintiff Hyche might show he is justly entitled.


                                                Respectfully submitted,

DATED: June 8, 2020                            /s/ Matthew P. Forsberg
                                                Matthew P. Forsberg
                                                State Bar Number 24082581
                                                Matt@FieldsLaw.com
                                                FIELDS LAW FIRM
                                                9999 Wayzata Blvd.
                                                Minnetonka, Minnesota 55305
                                                (612) 383-1868 (telephone)
                                                (612) 370-4256 (fax)




                                                  21
  Case 3:19-cv-02450-C Document 42 Filed 06/08/20                  Page 22 of 22 PageID 289



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of June 2020, I caused the foregoing to be electronically

filed with the clerk of court for the U.S. District Court for the Northern District of Texas, by using

the CM/ECF system, which will send a notice of electronic filing to all counsel of record, a true

and correct copy of the foregoing instrument and all attachments.


                                                           /s/ Matthew P. Forsberg
                                                           Matthew P. Forsberg




                                                 22
